Citation Nr: 1624457	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 percent for a service-connected skin disability. 

2.  Entitlement to total disability evaluation based on individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran had active service from March 2003 to May 2004.  He also had active duty for training from November 2000 to March 2001. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

When this case was before the Board in August 2015, it was remanded for further development.

The record before the Board consists entirely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to an extraschedular evaluation for the service-connected skin disability is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's skin disability, eczema and dermatitis, manifests more than 40 percent of the entire body affected, and requires constant or near-constant systemic therapy such as corticosteroids. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 60 percent for the Veteran's service-connected skin disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice & Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence sent in September 2010, prior to the initial adjudication of the claim.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent VA and private treatment records has been completed.  In addition, the Veteran has been afforded appropriate VA examinations.  Further, the Board finds that there has been substantial compliance with the August 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board also is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the increased rating claim.

General Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.1 (2015). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diagnostic Code 7806 provides the highest 60 percent rating when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

By way of background, in the May 2011 rating decision on appeal, the Veteran's service-connected "dermatitis or eczema" was increased from 10 percent to 60 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, effective June 7, 2010, the date entitlement to an increased rating arose. 

A private treatment record from N.O., M.D., dated in July 2010 demonstrates the Veteran's report that his rash is exacerbated by the sun, resulting in pain, ulceration, and opening of the skin.  

VA outpatient treatment records dated in June 2010 demonstrate treatment for dermatitis with redness and itching for one day, after use of Clovex and Triamcinoloce Acetonide cream, which was applied to the affected areas.  Records dated that same month show the Veteran returned to the VA Medical Center and reported a hand rash that had worsened since the initial treatment a few days prior, which resulted in itching. 

A January 2011 VA examination report reveals the Veteran's history of a rash that involved the entire body trunk and extremities, except for the neck, face and scalp.  The Veteran reported constant use of prescription creams, as well as Corticosteroid during the past 12 months with fair improvement; however, his rash did not disappeared.  He also reported that symptoms of his rash included severe scaling and itching.  Physical examination revealed less than 5% of exposed areas affected and greater than 40% of total body area affected.  The examiner diagnosed  eczematous dermatitis involving the trunk and extremities including hands and feet; without involvement of the scalp, face, neck, and genital areas.  

An October 2015 VA examination report reveals the Veteran's report of worsened symptoms since the last examination.  He stated that he took topical steroids on a daily basis, as well as kenalog intramuscular injection on a monthly basis.  The Veteran stated that he missed work due to his dermatitis, as it resulted in severe itching.  He also reported that he was unable to engage in sexual intercourse due to pain and discomfort of the genital area.  Physical examination revealed greater  than 40% of exposed areas affected and greater than 40% of total body area affected.  The examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck.  The examiner noted that the Veteran did not have any benign or malignant skin neoplasms.  The examiner indicated that the Veteran did not have any systemic manifestations due to skin disease.  The examiner found that the Veteran's skin condition was treated with constant or near-constant topical corticosteroids in the past 12 months, as well as lubricants.  The examiner indicated that the Veteran had not experienced any non-debilitating or debilitating episodes in the past 12 months.  Upon review of the claims file, the examiner diagnosed eczema.  The examiner found that the Veteran's eczema interfered with his ability to perform his job on a full-time basis, as he needed to miss work for one week per month.  The examiner concluded that the Veteran's eczema affected his activities of daily living, as the skin disorder had worsened beyond its natural progression.   

Upon review of the evidence, the Board finds that a rating in excess of 60percent for the Veteran's service-connected skin disorder, is not warranted.  Specifically, the Board notes that the Veteran is in receipt of the maximum schedular rating under Diagnostic Code 7806, and there is no potentially applicable diagnostic code under which the Veteran's skin disorder warrants a higher rating for his service-connected disability.   

With regard to his skin disability, the Veteran is competent to report his complaints itching and scarring as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously (this was the basis of the Board's August 2015 remand in order to address this medical question).  He is not, however, competent to identify a specific level of disability of his skin disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's skin disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  While the Veteran clearly has problems with his skin, this is the basis for the current finding.

As the preponderance of the evidence is against the claim for an increased evaluation for the Veteran's skin disability, the benefit of the doubt rule does not apply, and the claim for increased evaluation must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 50.




ORDER

Entitlement to a disability evaluation in excess of 60 percent for service-connected skin disability is denied. 


REMAND

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disabilities affect his ability to work.  Accordingly, the issue of entitlement to TDIU has been raised by the evidence of record in this case.  

In order to properly adjudicate this appeal a factually accurate, fully articulated, and soundly reasoned medical opinion is needed based on an individualized assessment of the Veteran to determine whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Todd v. McDonald, 27 Vet. App. 79, 85 (2014).  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125   (2007); 38 C.F.R. § 3.159(c)(4) .

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, the case is REMANDED for the following actions: 

1. Provide the Veteran with appropriate notice of the 
evidence and information needed to establish entitlement to a TDIU.  Notice should include VA's and the Veteran's responsibilities to provide evidence and information in support of this claim.  Allow an appropriate amount of time for response and associate the notification with the claims file.

2.  Schedule the Veteran for a VA examination regarding entitlement to TDIU.  The file must be made available to and reviewed by the examiner. 

In addressing the limitations imposed by the Veteran's service-connected disabilities, i.e., his psychiatric and skin disability, on his ability to obtain and retain employment, the examiners must:

a) Evaluate whether the Veteran's service-connected disability picture - whether due to a single disability or a cumulative effect of multiple disabilities - impairs his ability to meet the demands of a job, either sedentary or physical. 

b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as concentrating, communicating, sitting, standing, walking, lifting, carrying, pushing, and pulling.

The examiners should report all pertinent findings and provide complete rationales for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  All opinions expressed should be accompanied by a supporting rationale.


3.  Consider whether to refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) and entitlement to an extraschedular rating on an individual or collective basis under 38 C.F.R. § 3.321(b)(1).  Then readjudicate the appeal.  If the full benefit sought on appeal is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


